NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0335n.06

                                           No. 16-4312
                                                                                  FILED
                            UNITED STATES COURT OF APPEALS                   Jun 13, 2017
                                 FOR THE SIXTH CIRCUIT                   DEBORAH S. HUNT, Clerk


VALERIE D. MASON-COLWELL,                              )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE NORTHERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                       )   OHIO
                                                       )
       Defendant-Appellee.                             )




       BEFORE: COOK, KETHLEDGE, and DONALD, Circuit Judges.



       PER CURIAM.            Valerie D. Mason-Colwell appeals the district court’s judgment

affirming the denial of her applications for disability insurance benefits and supplemental

security income benefits.

       In 2013, Mason-Colwell filed applications for disability insurance benefits and

supplemental security income benefits, alleging that she became disabled on July 15, 2005.

After the Social Security Administration denied the applications, Mason-Colwell requested a

hearing before an administrative law judge (ALJ). The ALJ conducted a hearing and denied

Mason-Colwell relief. The Appeals Council declined to review the case. The district court

affirmed the denial of Mason-Colwell’s applications.
No. 16-4312, Mason-Colwell v. Comm’r of Soc. Sec.


       On appeal, Mason-Colwell raises three arguments:               (1) the ALJ erred by giving

significant weight to the opinion of an examining psychologist but ignoring critical portions of

the opinion; (2) the ALJ erred by failing to include certain restrictions in her residual functional

capacity; and (3) substantial evidence does not support the ALJ’s determination concerning her

ability to walk, climb ramps and stairs, kneel, stoop, and balance.

       “Our review of the ALJ's decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). Substantial evidence exists if a

reasonable mind might accept the relevant evidence as adequate to support a conclusion. Id.

at 406. We review de novo the district court’s conclusions on each issue. Id.

       Mason-Colwell first argues that the ALJ erred in weighing the medical opinion of

examining psychologist Brithany Pawloski. In her narrative evaluation, Dr. Pawloski concluded

that Mason-Colwell’s self-reported data and presentation appeared to be reliable and that she

would have some limitation in her ability to understand and carry out instructions, complete

complicated tasks, and engage with coworkers and supervisors. Dr. Pawloski further concluded

that Mason-Colwell “would have difficulties appropriately coping with exposure to work and

would be at risk for further mental deterioration.” In her functional assessment, Dr. Pawloski

concluded that Mason-Colwell has marked limitation in her ability to carry out complex

instructions and make judgments on complex work-related decisions, but that she is otherwise

able to function satisfactorily, including in her ability to respond appropriately to usual work

situations and changes in a routine work setting, despite having some impairments. Mason-

Colwell contends that the ALJ erred by giving significant weight to Dr. Pawloski’s opinion while




                                               -2-
No. 16-4312, Mason-Colwell v. Comm’r of Soc. Sec.


ignoring her conclusions that Mason-Colwell’s self-reports were reliable and that exposure to

work could damage Mason-Colwell’s mental health.

       Substantial evidence supports the ALJ’s weighing of Dr. Pawloski’s opinion. The ALJ

was not required to accept Dr. Pawloski’s determination that Mason-Colwell is credible; that

issue is reserved to the Commissioner, see Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 652 (6th

Cir. 2009), and the ALJ could reasonably credit Dr. Pawloski’s conclusions concerning Mason-

Colwell’s functional limitations without accepting as credible all of Mason-Colwell’s reports

concerning her impairments. In addition, the ALJ reasonably accounted for all of the significant

work-related functional limitations specifically identified by Dr. Pawloski by restricting Mason-

Colwell to routine work involving only simple work-related decisions and only occasional

changes in the work routine.

       Mason-Colwell next argues that the ALJ erred by failing to include in her residual

functional capacity the need to take additional breaks, limitations on her ability to be exposed to

noise, and additional limitations regarding her ability to sit and stand. Substantial evidence

supports the ALJ’s declining to include the additional restrictions because: (1) no medical

opinions of record conclude that such restrictions are warranted; (2) the objective medical

evidence does not compel a conclusion that the additional limitations are necessary; and (3) the

ALJ discounted Mason-Colwell’s subjective complaints on the basis that she both inconsistently

reported her symptoms, and alleged functional limitations unsupported by the record medical

evidence.

       Finally, Mason-Colwell argues that substantial evidence does not support the ALJ’s

determination that she could walk three hours in an eight-hour workday and occasionally climb

ramps and stairs, kneel, stoop, and balance. Substantial evidence does support the limitations at



                                               -3-
No. 16-4312, Mason-Colwell v. Comm’r of Soc. Sec.


issue, given the uncontradicted opinions of examining physician Dr. Babatunde Onamusi, who

assessed the same limitations, and reviewing physicians Dr. Dimitri Teague and Dr. Rannie

Amiri, who assessed less restrictive walking and postural limitations, and the lack of objective

medical evidence supporting additional, necessary restrictions.

       Accordingly, we AFFIRM the district court’s judgment.




                                              -4-